1    Steven J. Parsons
     Nevada Bar No. 363
2    LAW OFFICES OF STEVEN J. PARSONS
     10091 Park Run Dr Ste 200
3    Las Vegas, NV 89145-8868
     (702) 384-9900
4    (702) 384-5900 – (fax)
     Steve@SJPlawyer.com
5
     Attorney for Plaintiff
6    NEVADA TITLE COMPANY

7                                UNITED STATES DISTRICT COURT

8                                       DISTRICT OF NEVADA

9    NEVADA TITLE COMPANY, a Nevada                   Case No. 2:18-cv-1823-GMN-(VCF)
     corporation,
10                                                    THE PARTIES STIPULATION and
            Plaintiff,                                (PROPOSED) ORDER
11                                                    TO ENLARGE TIME FOR PLAINTIFF and
     vs.                                              COUNTER-DEFENDANT TO RESPOND TO
12                                                    DEFENDANT and COUNTER-CLAIMANT’S
     ACE AMERICAN INSURANCE COMPANY, a                MOTION TO MODIFY SCHEDULING ORDER
13   Pennsylvania corporation,                        TO PHASE DISCOVERY AND SCHEDULE
                                                      DISPOSITIVE MOTIONS ON CLAIMS
14          Defendant.                                RELATING TO NTC’S PRIOR KNOWLEDGE
                                     /                (Doc No. 31)
15   ACE AMERICAN INSURANCE COMPANY, a                (First Request)
     Pennsylvania corporation,
16
            Counter-Complainant,
17
     vs.
18
     NEVADA TITLE COMPANY, a Nevada
19   corporation,

20          Counter-Defendant.
                                              /
21
            Plaintiff and Counter-defendant, NEVADA TITLE COMPANY, (“NTC”) by its counsel,
22
     Steven J. Parsons, of LAW OFFICES OF STEVEN J. PARSONS, and Defendant and Counter-claimant,
23
     ACE AMERICAN INSURANCE COMPANY, (“ACE American”) by its counsel Richard C. Mason,
24
     of COZEN O’CONNOR, hereby stipulate and agree that NTC shall have to and including
25
     Monday, March 25, 2019 to respond to ACE American’s Motion to Modify Scheduling Order
26
     (Doc. No. 31).
27
                                                                           10091 Park Run Drive, Suite 200
                                                                            Las Vegas, Nevada 89145-8868
                                                                         (702)384-9900; fax (702)384-5900
                                                                                       Info@SJPlawyer.com
                                             Page 1 of 2
1           This Stipulation between the parties to allow NTC an additional time to respond to the

2    Motion to Modify Scheduling Order is the first request. Plaintiff needs additional due diligence,

3    upon the preparation of Plaintiff’s responses to the written discovery requests from

4    Defendant. This stipulation is not posed simply for the purposes of delay.

5           Dated: Friday, March 8, 2019.

6    LAW OFFICES OF STEVEN J. PARSONS                    COZEN O’CONNOR

7    /s/ Steven J. Parsons                              /s/ Richard C. Mason
     STEVEN J. PARSONS                                  RICHARD C. MASON
8    Nevada Bar No. 363
                                                        Attorney for Defendant and Counter-
9    Attorney for Plaintiff and Counter-                claimant
     defendant NEVADA TITLE COMPANY                     ACE AMERICAN INSURANCE COMPANY
10

11                                               ORDER

12          IT IS SO ORDERED.
                    3-11-2019
13          Dated:                      .

14                                               U.S. MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                              10091 Park Run Drive, Suite 200
                                                                               Las Vegas, Nevada 89145-8868
                                                                            (702)384-9900; fax (702)384-5900
                                                                                          Info@SJPlawyer.com
                                               Page 2 of 2
